         Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 1 of 31




         INDEX OF EXHIBITS TO THE DECLARATION OF JOHN A FISHER

Exhibit No.                             Description of Exhibit
    1.             July 5, 2019 Letter to Rami Rahim, Bikash Koley, and Brian Martin
    2.                  August 9, 2019 Email from Dave Saunders to John Fisher
    3.                 August 13, 2019 Email from John Fisher to Dave Saunders
    4.                September 10, 2019 email from Dave Saunders to John Fisher
    5.                September 13, 2019 email from John Fisher to Dave Saunders
    6.                 October 24, 2019 email from Dave Saunders to John Fisher
    7.                November 6, 2019 email from John Fisher to Dave Saunders
    8.                   April 6, 2020 email from John Fisher to Dave Saunders
    9.                   May 4, 2020 email from John Fisher to Dave Saunders
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 2 of 31




                   Exhibit 1
         Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 3 of 31




                                                                     July 5, 2019



Rami Rahim                                            Bikash Koley
CEO                                                   CTO
Juniper Networks Inc                                  Juniper Networks Inc
1133 Innovation Way                                   1133 Innovation Way
Sunnyvale, CA 94089                                   Sunnyvale, CA 94089

Brian Martin
General Counsel
Juniper Networks Inc
1133 Innovation Way
Sunnyvale, CA 94089

Re: Swarm Technology Licensing Opportunity



Dear Sirs:

        Swarm Technology LLC is the owner of two US Patents (US 9,852,004 and US
9,146,777) as well as other pending applications which may be relevant to Juniper Network's
Zero-Touch Provisioning. The purpose of this letter is to highlight a licensing opportunity
relating to zero-touch provisioning; this letter is not and should not be construed as an accusation
of infringement.

        I have enclosed a copy of the '004 patent (SYSTEM AND METHOD FOR PARALLEL
PROCESSING USING DYNAMICALLY CONFIGURING PROACTIVE CO-PROCESSING
CELLS) as well as a claim chart which demonstrates the correlation between claim 1 of the '004
patent and your Zero-Touch Provisioning. The claim chart is based on your "Zero Touch
Wireless Deployment with Juniper Networks Switches and Aerohive Access Points".

        Swarm is now seeking to license its patents to a number of hardware and software
providers, and accordingly, would welcome an opportunity to meet with you to discuss terms of
a non-exclusive license. Swarm intends to be fair to all licensees, but more favorable terms will
be available to the first licensee.


(480) 319-2233                 phxfish@gmail.com          8300 S. Homestead Lane, Tempe, AZ 85284
        Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 4 of 31




       Swarm would welcome the opportunity to discuss this licensing opportunity with you.
Please contact me to let us know when you will meet with Mr. Alfonso Iñiguez and me.



Sincerely yours,




John A. Fisher
IP licensing Consultant

Cc: Alfonso Iñiguez




(480) 319-2233               phxfish@gmail.com        8300 S. Homestead Lane, Tempe, AZ 85284
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 5 of 31




                   Exhibit 2
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 6 of 31




    Dave Saunders <dmsaunders@juniper.net>                                              Fri, Aug 9, 4:7 7 PM
                                                                                               (2 days ago)
    to me

    FRE 408 Communication

    Dear Mr. Fisher,

    Thank you for your July 5, 2019 letter to Messrs. Rahim and Martin, to which I am responding. As an
    innovator, Juniper takes intellectual property rights seriously- both its own and the valid and enforceable
    rights of others. So we have begun analyzing the patents and claim chart attached to your letter. Our
    analysis is ongoing, but we have some preliminary questions:

        1. The preamble of claim 1 requires a "processing system." It is unclear to me what in Figure A you
            believe is the processing system. Can you please provide more detail?

        2. Claim 1 requires a "controller", and it appears that you are pointing to "administrators" as
           meeting the "controller" element. Is this correct? And if so, what are the "administrators" that
           you are pointing to?

        3. You identify a "HiveManager" and an "Aerohive device" as allegedly meeting certain elements
           of claim 1. What is the " HiveManager" ? What is an "Aerohive device"?

        4. Claim 1 requires a "task pool" but the claim chart attached to your letter does not appear to
           identify anything that allegedly meets the "task pool" claim element. What are you pointing to
           as allegedly meeting the "task pool" element?

        5. Claim 1 requires a first "co-processor" configured to successively retrieve a "first task" from the
           task pool but the claim chart attached to your letter does not appear to identify anything that
           allegedly meets the "first task" claim element. What are you pointing to as allegedly meeting
           the "first task" claim element?

        6. Claim 1 requires a first co-processor configured to "process" the first task but the claim chart
           attached to your letter does not appear to identify any processing of a task. What is the
           processing that you believe meets this claim element?

        7. Claim 1 requires a first co-processor configured to "generate first resulting data" but it is unclear
           from the claim chart attached to your letter what you believe constitutes "generat[ing)" that
           meets the claim. What process do you believe satisfies the element "generate first resulting
           data"?

        8. Claim 1 requires a first co-processor configured to " update the task pool to reflect completion of
           the first task," but it is unclear from the claim chart attached to your letter what you are
           pointing to as allegedly satisfying this claim element. Can you please explain why you believe
           this claim element is satisfied?
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 7 of 31




    The answers to the above questions will allow us to continue our evaluation of the patents and claim chart
    attached to your letter. Thank you and I am happy to set up a call to discuss if you believe that would be
    more productive.

    Best,
    Dave


    David M. Saunders
    Director, Litigation
    Juniper Networks
    l (408) 936-5784
    dmsaunders@j uni per.net
    www.juniper.net
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 8 of 31




                   Exhibit 3
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 9 of 31
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 10 of 31
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 11 of 31
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 12 of 31
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 13 of 31




                    Exhibit 4
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 14 of 31
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 15 of 31




                    Exhibit 5
 Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 16 of 31




9/13/2019                                                Gmail - Swarm Technology Licensing Opportunity




 M Gmail                                                                                             John Fisher <phxfish@gmail.com>



  Swarm Technology Licensing Opportunity
  1 message

 John Fisher <phxfish@gmail.com>                                                        Fri, Sep 13, 2019 at 11:19 AM
 To: Dave Saunders <dmsaunders@juniper.net>, Alfonso Iniguez <alfonso@swarmtechnology.us>
 Bee: "Kelly, Michael K." <MKelly@jsslaw.com>

    FRE 408 Communication

    Dear Mr. Saunders,

    In your email of September 10 you posed two questions . The following is Swarm's response to those questions.

    Question I:
    My u11derstanding is that/he "Network Administrator"' identified as allegedly satisfying the "control/er" limitarion is a person. Is
    that co11sistent with your understanding?

    Answer:
    ln the interest of simplification, the claim chart originally provided references a single document titled Zero Touch Wireless
    Deployment with Juniper Networks Switches and Aerohive Access Points, which we refer to as Reference I.
    Reference l describes:
    ''Network administrators can prepare this configuration manually, or they can use Network Director to generate this confi1,'llfation."
    [Reference l, page 6].
    ln other words, the ''Network Administrator" uses a device with a user interface to facilitate user interaction with the HiveManager.

    ln the same manner, patent '004 describes:
    "the controller 402 may be a smartphone, tablet, laptop, or other device which may include a display 404 and a user interface (e.g..
    keypad) 406 for facilitating user interaction with the various devices on the network." (emphasis added, Patent '004 column 11, lines
    46-50)

    Given the references cited above, the "controller" is equivalent to the "Network Administrator" as descried in Reference I.
    Nevertheless, the ''controller" is not a person, but rather it is a device - used by the Network Administrator - with a user interface
    that facilitates user interaction with the HiveManager.

    The mapping of the "controller" with a device - used by the Network Administrator - with a user interface that facilitates user
    interaction with the HiveManager is illustrated in the Aerohive Deployment Guide, which we will refer to as Reference 2.




https://mail.google.com/mail/u/0?ik£3e6119cac4&viewspt&search-all&permthid- thread-a%3Ar-6648283674025888357&simpl-msg-a%3Ar85530...         1/ 3
 Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 17 of 31




9/13/ 2019                                                                         Gmail - Swarm Technology Licensing Opportunity

      ~i:l'H'V J   ~      ~~       Jcn Jo,,, , ,~s J-, ~ ~               , •• CXJNN t l•• t:Ort ~   r.:>Jt~:.IKY

                               •o t •t
                                                                                                                                                              v
                                         ~l"'t.d

        o,u P'1,...            -,!"'°"'' ...
                                    ~ --                                          ~~ C1
                                               ~~                                  r 1 C1 ...,,.,
                                                                               r _._                                                  11   :':!~.
                                               ~ r 1                0:,. \ y                                      "'""""' oF Wlf'flffl e,w:
                                                                 ~ ~~                                     i;.r-aJ'f iG l11M1' C:J ';.IJ t.rl'\-C1'•11"1 •
                                                                      ..a"•                               wirwiHt•to--,ll'it'C.d I.A-t fr,ttic           i"
                                                                                                          :.~ ..r.a , ~ l'~\.Ow:t OP:.i~             :

                                                      ,.,.,,..,_:!-->...:~:-'1-- - - '-.:.,.. == ~ er.-,,.,..._
                                                                                                          ,a~ & :,J\r., VMi,o,,,,j, t'l'C"-•ll"tUl'"I 1fl




                                                                                                                           T~ ~      :.ro~ P\l:!"t U:
                                                                                                          "J&'1G-~; ::.:;~ ~"'
                                                                                                        cmtaeo--a'4 ~ . ~ PU:. to ~"M'C
                                                                                                         ur tau. ~ .._,.. rNiO
                                                                                                         :-r«"""'as..l>"'e~~· l

                                                                    I
        q•   G
             l l~.-.,,~~ :~~ ~_. . . __.----.,
         .....
            ~                          ~_;.                 .,
                                                                                                          :-:;;~~::"·
                                                                                                            P~C ~- t"'-f: \OfiU1 ~J.Vll~
                                                                                                o& U'ffl.'"1J!t'1!1\.C t r-Jt'J;\C, t"f\a! irf !.o

               S~6!4ffl                                                   OCVIUI, ; : ;   ~:~~             :;:::i~~~:=~
                                                            M:i.v"~r to c:.oi--fli-"• 1•,•11•:.•i", W\d ~-0"\i:ct" INli.t-iP:t t~'"I,,
                                                                                             a-,.., u:.a p t ~ &"ro,-; J n""ii..
                                                   CHC'"!SIU ) COCt".::"l"'lr.1f\f ~ · co,-:,r.,\
                                                   Cf'"l':J"lt   tou:.io,-1.



                                                                           Source: Aerohive Deployment Guide, Page 5

    As descried in Figure I :
     "an admin [Network Administrator) can use the HiveManager to configure, maintain, and monitor multiple devices, essentially
    coordinating the control and data planes from a single, central location." (Reference 2, page 5)
    Note, in Figure 1, that the HiveManager is connected to a device - used by the Network Administrator-with a user interface diat
    facilitates user interaction.

    A further illustration of the mapping of the "controller" w ith a device - u sed by the Network Administrator - w ith a user interface
    that facilitates user interaction with the H iveManager is shown below:


       Application Visibility
              and Control




                                                                                                    -·
      Source: http://www.comm3.netlproducts/aerohive-network-solutions/aerohive-technology-behind•solution/application•visibility-and-c

     Question 2 (part A):
     Is it y our contention that the alleged "tasks " that meet the claim are "software imageflle name," "conflgurationflle name," "file
     transfer mode," and "server IP address where these flies are located"?

     Answer:
     The cited tasks are non-limiting examples of tasks, additional examples of tasks are described below:
     "W hen it connects to HiveManager, the device perfonns the following tasks, depending upon the settings in the auto provisioning
     profile:
https://mail.google.com/mail/u/0?ik• 3e6119cac4&view-pt &search• all&permth id- th read-a%3Ar-6648283674025888357 &simpl-msg-a%3Ar85530. ..                       2/3
 Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 18 of 31




9/ 13/ 2019                                                 Gmail - Swarm Technology Licensing Opportunity

     • T-ile device downloads the latest HiveOS firmware and then activa1es it by rebooting.
     • It downloads its configuration and then reboots to activate that.
     Upon completing the auto provisioning process. the devices are connected to HiveManager for funher management and monitoring"
     (emphasis added, Reference 2, Page 70)

     Question 2 (part B):
     And is it also your conre111io11 that the foregoing is a "task pool" i11side what you refer to as "HiveMa11ager"?

     Answer:
     Conceptually, the HiveManager as described in Reference I is equivalent to the "task pool" described in patent '004. Moreover, it is
     conceivable to develop a H iveManager that contains an integrated ·•controller" in such case the •·task pool" would be inside the
     HiveManager, in either case the "task pool" would be accessible by MAC address, IP address, ohmieally or wirelessly:
     As descried in patent '004:
      "Alternatively, the task pool 13 may be accessible by MAC address or IP address. Multiple embodiments are envisioned for the task
     pool 13; it may be physically located with the CPU in the same 2D or 3D monolithic IC, or it may be implemented as a stand-alone IC
     and be physically interconnected to a computer board, smart phone, tablet, router or Internet-of-Things device. In a further alternative
     embodiment, the task pool may be a stand-alone multi-port, wired and/or wireless connected device which may be shared among
     multiple CPU 11 systems, or dedicated to a given CPU 11. The task pool 13 may also be addressable by the cells 12. The task pool 13
     may be disposed in a dedicated hardware block to provide maximum access speed by the CPU 11 and cells 12. Alternatively, the task
     pool 13 may be software based, wherein the contents of the task pool 13 arc stored in memory, analogous to the hardware-based
     embodiment, but represented by data structures." ('004 Colurn 6, line 58 to Column 7, line?)
     I hope that this response adequately answers your questions.
      I have also attached a draft licensing agreement for your consideration. In the draft Section 1.3 LICENSED PRODUCTS is left
     blank. I leave it to you to fill in the blank with a definition that is appropriate for Juniper products. Section 3 provides a broad license
     under Swarm Patents. Section 4, the payment section, also contains blanks that are to be the subject of negotiation. Although Swarm
     proposes a running royalty (in the range of 1%), as I bave noted in the past, a much more favorable settlement is avai lable to early
     licensees. Swarm is open to alternate settlements such as a lump sum payment or fixed payments over time.
     I look forward to continuing this discussion.
     Respectfully,
     John



      ~       swarm-juniper agreement..docx
              24K




https://mail.google.com/maiVu/0?ik=3e6119cac4&view=pt&search=all&permthid• thread-a%3Ar-6648283674025888357&simpl• msg-a%3Ar85530...                3/3
        Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 19 of 31




              SWARM TECHNOLOGY LLC PATENT LICENSE AGREEMENT



This Agreement is entered into on this          day of                 , 2019 by and
between Swarm Technology LLC located at 732 E Lehi Rd, Mesa, AZ 85203 (hereinafter called
SWARM) and Juniper Networks, Inc. having a place of business at 1133 Innovation Way,
Sunneyvale, CA 94089 (hereinafter called JUNIPER).



WHEREAS SWARM owns various patents issued and applications for patents pending as to
which JUNIPER desires to acquire licenses as hereinafter provided,

NOW, THEREFORE, in consideration of the mutual covenants and conditions set forth, it is
agreed as follows:

Section 1 – DEFINITIONS

The capitalized terms used herein shall have the definitions assigned to them in this Section 1
and shall include the singular as well as the plural.

1.1    SWARM PATENTS means US 9,146,777 and US 9,852,004 and any patents or
applications in any country of the world claiming priority from one of said patents.

1.2     SUBSIDIARY means a corporation, company, or other entity more than fifty percent of
whose outstanding shares or securities (representing the right to vote for the election of directors
or other managing authority) are, now or hereafter, owned or controlled directly or indirectly by
JUNIPER, but such corporation, company or other entity shall be deemed a SUBSIDIARY only
so long as such ownership or control exists.

1.3    LICENSED PRODUCTS means                                        .

1.4    EFFECTIVE DATE means the date of last necessary signature hereto as such date is
entered on the first page hereof.

1.5    NET SELLING PRICE means

        (a) the aggregate of the selling prices or greater fair market value of LICENSED
PRODUCTS used internally, leased or otherwise disposed of by JUNIPER or sold either in sales
between parties which are in affiliation or in other than normal arm's length commercial
transactions and

       (b) the total revenues received by JUNIPER from customers in the usual course of
business for LICENSED PRODUCTS sold, leased, or otherwise disposed of by JUNIPER in
normal arm's length commercial transactions between parties which are not in affiliation


                                              Page 1
        Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 20 of 31




less returns, discounts, duties and excise, sales, use, and value added taxes, and similar taxes
levied in respect to such sales.

Section 2 - RELEASES

SWARM hereby releases, acquits, and forever discharges JUNIPER for any time prior to the
EFFECTIVE DATE from any and all claims or liability for acts of infringement or alleged
infringement of any SWARM PATENT under which a license or a right is herein granted by
SWARM to or for JUNIPER and which, if performed after the EFFFECTIVE DATE, would
have been licensed or permitted under or pursuant to the terms of this Agreement.

Section 3 – GRANTS

3.1    SWARM hereby grants to JUNIPER and its SUBSIDIARIES, for the term of this
Agreement, a world wide, non-exclusive, non-transferable license under SWARM PATENTS
without the right to sub-license to make, to import, use, lease, sell, offer for sale, or otherwise
dispose of LICENSED PRODUCTS.

3.2     During the term of this Agreement, SWARM agrees not to make any claim of
infringement for the use of LICENSED PRODUCTS against the customers, distributors, and
users of LICENSED PRODUCTS that are made, imported, leased, sold, or otherwise disposed of
by JUNIPER based upon any claim of any SWARM PATENT under which such LICENSED
PRODUCTS are licensed hereunder.

Section 4 – PAYMENTS

4.1     In consideration of the release of Section 2, JUNIPER agrees to pay to SWARM within
thirty days of the EFFECTIVE DATE the non-refundable sum of                      .

4.2    In consideration of the rights and license granted by SWARM under Section 3 for the
period beginning on the EFFECTIVE DATE, JUNIPER agrees to pay SWARM
percent of the NET SELLING PRICE of all LICENSED PRODUCTS leased, sold, or otherwise
disposed of by JUNIPER or its SUBSIDIARIES after the EFFECTIVE DATE

4.3     The payments by JUNIPER to be made in accordance with Section 4.2 shall be made
each year during the term of this Agreement in two semiannual installments, one within thirty
days after the close of the fiscal year of JUNIPER and one within thirty days after the first half of
the fiscal year of JUNIPER.

4.4    Payments shall be made in United States currency to Swarm Technology LLC, 732 E
Lehi Rd, Mesa, AZ 85203.

4.5     Any payment hereunder which is delayed beyond the due date shall be subject to an
interest charge of one percent per month on the unpaid balance until paid in full. The forgoing
payment of interest shall not affect SWARM'S right to terminate in accordance with Section 5.


                                               Page 2
        Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 21 of 31




4.6     With respect to the royalty set forth in Section 4.2, JUNIPER shall keep clear and
accurate records with respect to LICENSED PRODUCTS fielded. These records shall be
retained for a period of three years from the date of reporting and payment notwithstanding the
expiration or other termination of this Agreement. SWARM shall have the right through a
mutually agreed upon independent certified public accountant and at its expense, to examine and
audit, not more than once per year, and during normal business hours, all such records and such
other records and accounts as may under recognized accounting practices contain information
bearing upon the amount of royalty payable to SWARM under this Agreement. Prompt
adjustment shall be made by JUNIPER to compensate for any errors and/or omissions disclosed
by such examination or audit.

Section 5 – TERM, TERMINATION, AND ASSIGNABILITY

5.1     The term of this Agreement shall be from the EFFECTIVE DATE until the expiration
date of the last to expire of the SWARM PATENTS unless terminated earlier as elsewhere
provided in this Agreement.

5.2     In the event of the failure of JUNIPER to make the payments required under Section 4, if
such failure is not corrected within forty five days after written notice from SWARM detailing
such failure, this Agreement shall terminate. In the event of termination of this Agreement in
accordance with this Section 5.2 all licenses and rights granted by SWARM to JUNIPER shall
terminate as of the date termination takes effect.

5.3    The rights provided for in this Agreement may be assigned or transferred only with the
prior written consent of SWARM.

Section 6 – MISCELLANEOUS PROIVISIONS

6.1     Nothing contained is this Agreement shall be construed as:

6.1.1 conferring any license or right with respect to any trademark, trade or brand name, or
corporate name of SWARM;

6.1.2 imposing on SWARM any obligation to institute any suit or action for infringement of
any SWARM PATENT, or to defend any suit or action brought by a third party which challenges
or concerns the validity of any SWARM PATENT.

6.1.3 a warranty or representation by SWARM that any manufacture, use, sale, lease, or other
disposition of LICENSED PRODUCTS will be free from infringement of any patents other than
the SWARM PATENTS licensed herein;

6.1.4   an obligation of SWARM to provide any technical information.

6.2    This Agreement and the performance of the parties hereunder shall be construed in
accordance with and governed by the laws of the State of Arizona.


                                            Page 3
        Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 22 of 31




6.3    This Agreement is the result of negotiation between the parties; accordingly this
Agreement shall not be construed for or against either party regardless of which party drafted
this Agreement or any portion thereof.

6.4     This Agreement sets forth the entire Agreement and understanding between the parties as
to the subject matter hereof and merges all prior discussions between them. Neither party shall
be bound by any conditions, definitions, warranties, understandings or representations with
respect to such subject matter other than as expressly provided herein.

6.5    The parties shall have the right to disclose the existence of this Agreement. The parties,
however, shall keep the terms of Sections 4.1 and 4.2 confidential and shall not now or hereafter
divulge any part thereof to any third party except:

6.5.1   with the prior written consent of the other party; or

6.5.2   to any governmental body having jurisdiction to request and to read the same; or

6.5.3   as otherwise may be required by law or legal processes; or

6.5.4   to legal counsel representing either party hereto.

6.5.5 Notwithstanding the above, no disclosure of Sections 4.1 and 4.2 of this Agreement shall
be made pursuant to Sections 6.5.2 or 6.5.3 without the disclosing party first giving the other
party reasonable prior notice of such intended disclosure so as to allow the other party sufficient
time to seek a protective order or otherwise assure the confidentiality of Sections 4.1 and 4.2 of
this Agreement as that other party shall deem appropriate.

6.5.6 The provisions of this Section 6.5 shall survive termination of this Agreement and
continue in perpetuity.

6.6     All notices required or permitted to be given hereunder shall be in writing and shall be
valid and sufficient if dispatched by registered airmail, postage prepaid, in any post office in the
United States, addressed as follows:

6.6.1   If to SWARM:

               Swarm Technology LLC

               732 E Lehi Rd

               Mesa, AZ 85203




                                              Page 4
        Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 23 of 31




6.6.2   If to JUNIPER:

               General Counsel

               Juniper Networks, Inc.

               1133 Innovation Way

               Sunnyvale, CA 94089

6.6.3 The date of receipt of such a notice shall be the date for the commencement of the
running of the period provided for in such notice or the date at which such notice takes effect, as
the case may be.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate.

Swarm Technology LLC                                   JUNIPER

By      Alfonso Iñiguez                                By

Title   CEO                                            Title

Date                                                   Date




                                              Page 5
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 24 of 31




                    Exhibit 6
    Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 25 of 31



From: Dave Saunders <dmsaunders@juniper.net>
Date: Thu, Oct 24, 2019 at 12:46 PM
Subject: Re: Swarm Technology Licensing Opportunity
To: John Fisher <phxfish@gmail.com>


Dear Mr. Fisher,

Thank you for your email- I was planning on reaching out to you this week.

We have had a chance to review the materials that you provided. While we appreciate the offer,
we are not interested in taking a license at this time. Nor do we believe that a license is required
because our products do not use the technology claimed by Swarm Technology' s patents. This
conclusion is consistent with your July 5, 2019 letter' s statement that it "is not and should not be
construed as an accusation of infringement." Of course, if my understanding is incorrect, and
you do allege that we infringe one or more of Swarm Technology' s patents, please let me know.

Thank you again for your patience while we reviewed the material provided. Please do not
hesitate to let me know if you have any questions.

Best regards,
Dave
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 26 of 31




                    Exhibit 7
       Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 27 of 31



Dear Mr. Saunders:

I was surprised and disappointed by your email of October 24 saying Juniper is not interested in taking a
license at this time. In the interest of continuing the good faith discussions both parties have been
pursuing, I would like to make a few observations .

In past communications Swarm has answered all of your questions concerning the '004 claim chart.
Having answered all of your questions, it appears that you have failed to express any position that would
prevail in a Markman hearing.

From the very beginning Swarm has couched its correspondence as a "licensing opportunity." Swarm is
in communication with several other companies -your competitors. As I have stated repeatedly, the
first licensee will enjoy much more favorable licensing terms. The first licensee will therefore be at a
competitive advantage with respect to other players in the parallel processing field.

In the not too distant future it is very probable that automated provisioning, plug and play deployment,
intent-driven automation, loT (regardless of the name) will be the subject of industry-wide
standardization . Swarm believes the industry will standardize around the Swarm claimed technology.
Consider the opportunity of being an early licensee with advantageous licensing terms and being able to
influence the direction of the standard.

Although you have said Juniper does not require a license, I have to disagree. I would like to discuss
some options with you that Juniper might find acceptable. I think a brief telephone conversation is a
preferable way to proceed, rather than a continued exchange of written positions.

Swarm is open to a variety of licensing options for the first licensee. As you can imagine, being able to
announce the signing of a first licensee (without disclosing financial terms) can be valuable to Swarm .

If you would like to have such a conversation, send me a telephone number to call and some options of
convenient times to contact you.

Regards,

John
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 28 of 31




                    Exhibit 8
5/20/2020             Case 3:20-cv-03137-JD
                                         SwarmDocument
                                              Technology Mail 18-4     Filed 07/14/20
                                                              - Swarm Technology               Page 29 of 31
                                                                                 Licensing Opportunity



                                                                                     Alfonso Íñiguez <alfonso@swarmtechnology.us>



  Swarm Technology Licensing Opportunity
  1 message

  John Fisher <phxfish@gmail.com>                                                                              Mon, Apr 6, 2020 at 11:38 AM
  To: dmsaunders@juniper.net, Alfonso Íñiguez <alfonso@swarmtechnology.us>

    FRE 408

    Dear Mr. Saunders,

    I first want to express my hope that you and your colleagues are staying healthy in this unusual time of international
    pandemic.

    When we spoke in December as a follow up to back and forth emails of October and November you said Juniper was not
    interested in taking a license under the Swarm patents. In the past you reviewed Swarm's claim chart that illustrates the
    correspondence between claim 1 of the '004 patent and a number of Juniper products. Swarm continues to believe that
    that claim chart correctly demonstrates the need for a license.

    A new patent, 10,592,275, has recently been issued to Swarm. I have attached a claim chart that again illustrates the
    relevance of Swarm patents, this time the '275 patent, to Juniper products.

    As I have said from the beginning, Swarm is willing to offer a license under all of its patents on terms that will be fair to all
    licensees; the most favorable terms will be available to an early licensee. I look forward to discussing such a licensing
    opportunity with you.

    John Fisher




                Virus-free. www.avast.com


            Swarm_Patent_275_Juniper_Claim_Chart 04062020.pdf
            991K




https://mail.google.com/mail/u/0?ik=903ace06c2&view=pt&search=all&permthid=thread-f%3A1663249489992930399&simpl=msg-f%3A1663249489992930399   1/1
Case 3:20-cv-03137-JD Document 18-4 Filed 07/14/20 Page 30 of 31




                    Exhibit 9
5/20/2020             Case 3:20-cv-03137-JD
                                         SwarmDocument
                                              Technology Mail 18-4     Filed 07/14/20
                                                              - Swarm Technology               Page 31 of 31
                                                                                 Licensing Opportunity



                                                                                     Alfonso Íñiguez <alfonso@swarmtechnology.us>



  Swarm Technology Licensing Opportunity
  1 message

  John Fisher <phxfish@gmail.com>                                                                               Mon, May 4, 2020 at 1:31 PM
  To: Dave Saunders <dmsaunders@juniper.net>
  Cc: Alfonso Íñiguez <alfonso@swarmtechnology.us>

    Dear Mr. Saunders,

    On April 6, 2020 I sent you a claim chart that illustrated the relevance of Swarm's newly issued US Patent 10,592,275 to
    various Juniper products. I have just discovered that there is an error in that chart. In copying the chart for transmission
    to you I truncated the claim, leaving off the last elements. I have attached a corrected claim chart for your consideration.
    Please review this corrected chart and discard the one sent priviously.
    I apologize for any inconvenience this may have caused you.

    Regards,
    John Fisher

            Swarm_Patent_275_Juniper_Claim_Chart_Amended.pdf
            998K




https://mail.google.com/mail/u/0?ik=903ace06c2&view=pt&search=all&permthid=thread-f%3A1665793329758361601&simpl=msg-f%3A1665793329758361601   1/1
